BmiHANAif, ,T.
Plaintiff sued out an injunction in the Third District Court of New Orleans against the Constable of tlie Seventh Justice’s Court of said parish, to prevent him from selling certain lots of ground, under two orders of seizure and sale, issued at the suit of the State of Louisiana. The petition for injunction alleged that the proceedings were void for illegality and constitutionality. The grounds of illegality, &c., were specially detailed in the petition, which was sworn to, and bond furnished in due form of law.
A rule was taken on behalf of defendant, to dissolve the injunction, on the ground that the same issued improvidently and contrary to law.
Plaintiff appeals from a judgment making the rule absolute.
We have not been favored with any argument, oral or written, on behalf of the appellee. The rule appears to have been submitted in tlie court below upon the papers; and we cannot perceive from an inspection of them in what respect the injunction was improvidently or illegally issued. The forms prescribed by tbe Code of Practice, for the remedy of injunction, appear to have been pursued in this case.
We agree with the counsel of appellant, that in a rule of this kind, the allegations of the petition are to be taken as true for the purposes of the rule; and we arc of opinion that those allegations disclose a sufficient cause for the, issuance of the. writ of injunction.
It is, therefore, adjudged and decreed, that the judgment of the District Court he reversed, that the rule to dissolve the injunction be dismissed, *8and that the cause be remanded for further proceedings according to. lav; the costs of the rule and of this appeal to be paid by defendant and appellee.